                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

    MITCHELL LEACH,                              )
                                                 )
                Petitioner,                      )
                                                 )
         v.                                      )             No. 4:19-CV-1876-ACL
                                                 )
    RICHARD JENNINGS,                            )
                                                 )
                Respondent.                      )

                                MEMORANDUM AND ORDER

        This matter is before the Court on petitioner Mitchell Leach’s motion for leave to proceed

in forma pauperis in this habeas corpus action brought pursuant to 28 U.S.C. § 2241. 1 After

reviewing petitioner’s financial information, the Court will grant the motion. Additionally, for the

following reasons, the Court finds that petitioner’s claim is not cognizable in a federal habeas

proceeding and will dismiss the petition.

                                   Standard on Initial Review

        On initial review, the court may summarily dismiss a § 2241 petition without ordering a

response if “it appears from the application [for a writ of habeas corpus] that the applicant or

person detained is not entitled thereto.” 28 U.S.C. § 2243. For the reasons discussed below,

summary dismissal is appropriate in this case.

                                            Discussion

        Petitioner, a Missouri inmate, has filed this petition pursuant to 28 U.S.C. § 2241

challenging the Missouri Department of Corrections’ appropriation of jail time credits to his




1
 On July 16, 2019, the Court received full consent to the jurisdiction of the undersigned Magistrate
Judge to conduct all proceedings in this case in accordance with the provisions of 28 U.S.C. §
636(c)(1). See ECF No. 4.
sentence under Missouri Revised Statute § 558.031. In his motion, petitioner states that he is

entitled to 1,163 days of jail time credit arising out of the Missouri Department of Corrections’

miscalculation of his sentences in two state court criminal cases, State v. Leach, No. 10JE-

CR04159-01 (23rd Jud. Cir., Jefferson Cty.), and State v. Leach, No. 11JE-CR05107-01 (23rd Jud.

Cir., Jefferson Cty.). On August 13, 2018, petitioner filed these same claims in a declaratory

judgment action the Circuit Court of Cole County, Missouri. See Leach v. Missouri Dept. of Corr.,

No. 18AC-CC00326 (19th Jud. Cir., Cole Cty.). On February 25, 2019, the state court granted

summary judgment in favor of the Missouri Department of Corrections. 2 Petitioner did not appeal

this judgment.

       Having carefully reviewed the petition and the underlying record, the Court concludes

petitioner’s claim is not cognizable in a federal habeas proceeding because it requires consideration

of Missouri’s jail time credit statutory provisions, specifically Missouri Revised Statute § 538.031.

See Travis v. Lockhart, 925 F.2d 1095, 1097 (8th Cir. 1991) (finding petitioner’s claim for jail

time credit under a state statute was “a matter of state concern and not a proper function of a federal

court under its habeas corpus jurisdiction”); Collar v. Minor, No. 4:12-CV-602-TCM, 2015 WL

2145254, *4 (E.D. Mo. May 7, 2015) (finding petitioner’s claim for jail time credit under Mo.

Rev. Stat. § 558.031 not cognizable in a federal habeas proceeding). A federal court does not have

jurisdiction to issue a writ of habeas corpus to a person in state custody unless the inmate “is in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). The instant petition challenges the manner in which petitioner’s sentence is being




2
  The February 25, 2019 memorandum, order, and judgment sets out the complete procedural
history of petitioner’s state court cases and sentences. Leach v. Mo. Dept. of Corr., No. 18AC-
CC00326 (19th Jud. Cir. Feb. 25, 2019).
                                                 -2-
executed under state law. As a result, petitioner’s claim for relief is not cognizable, and the Court

will summarily dismiss the petition.

       To the extent petitioner asserts that the execution of his state court sentences is

unconstitutional as an ex post facto law, this assertion is without merit. The Constitution forbids

the application of any new punitive measure to a crime already committed. See Lindsey v.

Washington, 301 U.S. 397, 400-01 (1937). A criminal or penal law that is retrospective and

disadvantages a criminal offender violates the Constitution as ex post facto. See Weaver v.

Graham, 450 U.S. 24, 29-30 (1981). Although petitioner claims he “is serving a sentence in

violation of the United States Constitution’s ex post facto clause,” he cites to no statute that is

being applied retroactively to him. His petition merely challenges how the Missouri Department

of Corrections calculates his jail time credit under Missouri Revised Statute § 558.031. This is not

a violation of the Constitution’s ex post facto prohibition.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis is GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that petitioner’s petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 is DISMISSED.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       A separate order of dismissal will accompany this memorandum and order.

Dated this 14th day of February, 2020.




                                                      ABBIE CRITES-LEONI
                                                      UNITED STATES MAGISTRATE JUDGE




                                                -3-
